                                          Case 5:21-cv-03389-BLF Document 35 Filed 09/09/21 Page 1 of 1




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     DE LAVEAGA SERVICE CENTER, INC.,                  Case No. 21-cv-03389-BLF
                                   8                    Plaintiff,
                                                                                           ORDER TO SHOW CAUSE
                                   9             v.

                                  10     NATIONWIDE INSURANCE COMPANY,
                                         et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           As discussed at today’s case management conference, Defendant Stephen Rothhammer

                                  15   remains unserved in this action. Accordingly, Plaintiff is ORDERED TO SHOW CAUSE, in

                                  16   writing and on or before October 8, 2021, why Stephen Rothhammer should not be dismissed for

                                  17   failure to effect service of process within the time provided under Federal Rule of Civil Procedure

                                  18   4(m).

                                  19           IT IS SO ORDERED.

                                  20

                                  21   Dated: September 9, 2021

                                  22                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  23                                                   United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
